Citation Nr: 1215269	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  09-28 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, to include radiculopathy of the lower extremities, also considered as secondary to a service-connected thoracic or dorsal spine disability.  

2.  Entitlement to service connection for a cervical spine disability, also considered as secondary to a service-connected thoracic or dorsal spine disability.  

3.  Entitlement to an increased rating for service-connected thoracic or dorsal spine disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to July 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran was afforded a videoconference hearing in January 2012.  A transcript is of record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained. 

2.  There is competent and credible evidence that the Veteran has had continuing low back symptoms from service to the present, and there is a current medical diagnosis of minimal degenerative changes of the lumbosacral spine with mild scoliosis, lumbar radiculopathy, and lumbosacral neuritis.

3.  There is competent and credible evidence that the Veteran has had continuing cervical spine symptoms from service to the present, and there is a current medical diagnosis of mild degenerative changes and multi-level degenerative disc disease and foraminal narrowing.  

4.  The Veteran's thoracic spine disability was, at its worst, limited to 25 degrees forward flexion with pain, and was without evidence of ankylosis.

5.  There were no physician-prescribed periods of bedrest.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have been met.  38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

2.  The criteria for service connection for a low back disability have been met.  38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

3.  Criteria for a rating of 40 percent for a service-connected thoracic spine disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

With respect to the Veteran's service connection claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issue on appeal given the favorable nature of the Board's decision with regard to the pending service connection claims.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In September 2007 the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Additionally, the letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

Furthermore, as claims for increased initial ratings are downstream issues from that of service connection, the Veteran bears the burden of demonstrating prejudice resulting from defective VCAA notice.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  

The Board notes that, in the present case, initial notice was issued prior to the November 2007 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation appeal, 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  That case, however, was overruled by the U.S. Court of Appeals for the Federal Circuit, and is no longer binding on the Board.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The Veteran's service treatment records, as well as VA treatment records have been obtained.  She has also been afforded VA medical examinations on several occasions, most recently in October 2007.  The Board observes that the examiner did not specifically address each of the DeLuca criteria, but focused on the pain that followed repetitive motion.  Nevertheless, the Board is granting the claim for an increased rating to the highest rating possible under the diagnostic criteria for the spine, without the presence of ankylosis, and as such there is no prejudice in the absence of DeLuca consideration.  As such, the Board notes that the VA examination report contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  The Veteran was afforded the opportunity to testify before the Board in January 2012.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of her claims at this time is warranted.  

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2002).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).  Service connection may also be awarded for certain disabilities, such as arthritis, which manifest to a compensable degree within a year of service separation.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Finally, service connection may be awarded for any disability which is due to or the result of, or is otherwise aggravated by, a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay assertions, however, may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, at 1377.

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service treatment records show that in May 1978 the Veteran reported that she injured her back while working in the mess hall.  An X-ray showed no fractures.  The Veteran was observed to have tender paraspinal muscles, particularly for the left thoracic spine, and muscle spasm.  She was provided Valium and ice, and massage and rest were advised.  In June 1978 the Veteran reported experiencing recurrent back pain, and it was noted that she had back pain due to muscle spasms.  

Private treatment records from Owen Ballard, D.C., dated in 1978 show that the Veteran reported experiencing neck pain, as well as stiffness and muscle spasms in her neck.  She reported having low back pain, particularly on bending.  This was in addition to the mid-back pain she reported experiencing, with sharp stabbing pain and muscle spasms.  On orthopedic examination cervical rotation and flexion were normal.  A compression test, however, had a positive finding for low cervical (C6-C7), and pain to the right and to the left at the C6 to C7 level.  Lumbar spine findings showed that with rotation to the right there was pain on the left side at the T9 to T10, and flexion revealed pain from the L4 to L5 level and hyperextension caused pain from the T9 to L5 level.  A visual posture analysis revealed a normal cervical and dorsal spine; however, the lumbar spine had increased lordosis.  The Veteran was treated with full spinal manipulation.  

The Veteran was afforded a VA examination of her spine in January 1979, during which time she reported severe back pain.  An X-ray was taken of the thoracic spine, but not the lumbar or cervical spine.  

In July 1980 the Veteran was afforded another VA examination, at which time she reported continuing back pain with some difficulty in movement.  She indicated that she had received chiropractic treatment for her back.  She reported that her back pain began while she was working in the mess hall, which included lifting heavy pots.  She indicated that she had visited the emergency room due to her back pain.  Although she reported her pain was less problematic than when she was in service, she indicated that she was unable to lift more than fifteen pounds or bend over for greater than ten minutes.  With any greater exertion she indicated that she would suffer back pain.  Diagnosis was of thoracic scoliosis, mild.  The examiner indicated that it was possible, although unlikely, that that the total amount of her back pain resulted from the scoliosis.  

VA treatment records from 1997 show that the Veteran reported having pain in her back and neck.  She reported that her back and neck problem had been present since 1976, and had increased in the previous two to three years.  In 1998 the Veteran was observed to continue to experience cervical spine pain, particularly with right and left lateral bending and right rotation.  

The Veteran was afforded a VA examination in February 1998, at which she reported that she worked as a baker in service.  She indicated that her low back pain started following heavy lifting in service.  She also reported that she had developed neck pain.  She indicated that she underwent Cortisone injections in 1978 at the Livermore VA and had treatment with pain medication.  She reported that during the late 1970s she sought chiropractic treatment multiple times a week for several months, until she could no longer afford such treatment.  She indicated that her low back pain had persisted for approximately twenty years, although it had recently worsened.  In addition to pain, she described stiffness in her back and neck, and there was positive evidence of painful motion of her low back and neck.  Treatment included Ibuprofen.  The Veteran indicated that during flare ups she was unable to turn her head to the right, or rise after bending.  The examiner indicated that the lumbosacral spine flexion was to 53 degrees, and that he was unable to test the cervical spine secondary to pain.  Cervical X-rays taken in January 1998 revealed minimal hypertrophic changes at C5-C6 compatible with early degenerative arthritis, while lumbosacral X-rays revealed straightening of the normal lordotic curvature.  There was no evidence of fracture, subluxation or joint space narrowing.  The diagnosis was of chronic cervical and low back pain, degenerative joint disease, osteoarthritis, and sciatica.  

VA treatment records from 1999 show that the Veteran received physical therapy for her back, and used a transcutaneous electrical nerve stimulation (TENS) unit and exercises to alleviate pain.  She sought treatment for her lumbar, cervical and thoracic spinal areas.  Medications included Cyclobenzaprine for muscle spasms, and Ibuprofen.  

A 2005 prescription for an ergonomic chair to alleviate the Veteran's back pain is of record.  A note from Susan Locke, M.D., indicated that the Veteran was treated at a VA neurology clinic for radiculopathy and cervical spondylosis, which caused her to be unable to sit for prolonged periods without exacerbating her symptoms.  
In July 2007 the Veteran filed her claim for a lumbar spine disability to include radiculopathy of the lower extremities, and for a cervical spine disability.  She contended that the in-service incident that had caused her service-connected thoracic spine disability was the same incident that caused her lumbar and cervical disabilities.  

VA treatment records from 2007 show that the Veteran reported experiencing such symptoms as achiness and painfulness in her low back, extending down both legs.  Radiology reports from 2004 to 2007 included mild degenerative changes of the cervical spine, and multi-level degenerative disc disease especially at C5-6 and C6-7 without discrete nerve root impingement, and slight left neural foraminal narrowing at C5-C6; disc changes causing minimal right neural foraminal stenosis at L4-L5, and minimal degenerative change of the lumbar spine.  The computerized medical list included diagnoses of cervical disc degeneration, lumbosacral neuritis, not otherwise specified, sprain of the neck and lumbago, and a June 2007 problem list included lumbar radiculopathy.  Treatment included medications for pain and for muscle spasms, and the Veteran reported that she wore a TENS unit to alleviate her back pain.  

A note was received from William Toy, M.D., indicating that the Veteran had visited Fort Lewis, Washington for spinal cortisone injections.  He diagnosed the Veteran as having myofascitis of the spine, and indicated that it was caused by military service.  He provided a rationale that focused on the Veteran's repetitive lifting of heavy mixing bowls in the mess hall bakery.  The Veteran reported that she had experienced pain even as she worked.  

The Veteran was afforded an October 2007 VA examination of her spine.  Although no nexus opinion was provided, the examination report provides insight into the Veteran's report of her lumbar and cervical disabilities, and the examiner's observations regarding the same.  The Veteran reported that as a baker for two battalions her work included repetitive lifting of industrial bowls, mixers, and heavy canisters.  She indicated that she experienced back pain while in service, and ever since approximately 1977.  She reported that she had received injections and chiropractic care.  She reported that she experienced burning pain in her back, and intermittent numbness or a rubbery sensation in her legs.  The Veteran's treatment included medication, use of a heating pad, use of an orthotic insert, and use of a TENS unit, with former treatment involving chiropractic manipulations.  The Veteran reported that she was employed with a lumber company as a cashier, and that her company purchased a special ergonomic chair for her to sit in, and she was excused from any heavy lifting or bagging.  

On examination, there was guarding, pain with motion, tenderness and weakness of the cervical sacrospinals.  Scoliosis was present.  The Veteran was observed to be obese.  Range of motion testing for the thoracolumbar spine is discussed below in consideration of an increased rating for the thoracic spine.  Range of motion testing for the cervical spine revealed limitations.  X-rays of the lumbar spine revealed mild scoliosis with minimal degenerative change, and minimal disc narrowing at L5-S1.  Impression was of mild scoliosis with minimal degenerative change, and minimal disc narrowing at L5-S1.  Radiology report of the cervical spine showed endplate sclerosis with anterior osteophyte formation, and the impression was of mild degenerative changes.  Diagnosis regarding the cervical spine was of degenerative changes.  Diagnosis regarding the lumbar spine was of mild scoliosis with degenerative changes.  

In February 2008 the Veteran was assessed with electromyograph and nerve conduction velocity studies, and results were consistent with a mild left L4 and L5-S1 lumbar radiculopathy.  

In October 2008 the Veteran reported that during service she worked as a baker in the mess hall, which was an industrial kitchen.  She reported that the machinery was heavy, with the mixing bowl weighing at least twenty pounds, and even heavier with the addition of many more pounds of ingredients.  She reported that she often experienced pain as she worked.  She indicated that on one occasion she slipped and fell with the mixing bowl falling on top of her, such that when she managed to rise, she sought medical attention and was given a spinal cortisone injection.  She reported that although she was advised to return home and rest, she returned to the mess hall where she completed her work for fear of receiving a disciplinary action.  She reported that she only had two months remaining in service, such that she did not seek further care.  She reported, however, that she had increasing pain and problems with her back and neck ever since.  The Veteran indicated that at the time she originally applied for a back disability she was suffering in her lumbar and cervical areas of her spine as well as her thoracic or dorsal area, however, she was advised to specify exactly where she was hurting, and she replied it was between her shoulder blades, referencing the greatest pain at that moment in time.  

B.J. Eaton, D.C., reviewed the X-rays that he had taken of the Veteran in June 1992.  He provided a report discussing the Veteran's 1978 work injury as a cook who fell while lifting, and injured her back and neck.  He discussed areas that the Veteran reported caused problems, to include the cervical, thoracic and lumbar areas of the spine.  He indicated that the X-rays that had been taken revealed loss of cervical curvature at C4/5-C6, and thoracic at T1, T2, T5-T12, and lumbar at L4-L5, with compensating scoliosis.  In addition, the chiropractor indicated that magnetic resonance imaging from 2004 and 2005 showed disc thinning in the cervical area, and stenosis, disc herniation, narrowing of the foramina and a tilt to the left in the lumbar area.  He indicated that it only required one millimeter of vertebral offset to cause nerve irritation, and that the autonomic nerves of the organs and glands were from the same areas.  

In October 2008 the Veteran contended that although her cervical and lumbar disabilities arose at the same time as her thoracic spine disability, and from the same injury, even if that were not so, she believed the limitations in motion and muscle spasm in her thoracic spine would have at least had a detrimental aspect on her entire back.  In an undated letter she indicated that although the VA attributed her weight problems as causing her back disabilities, she had experienced her back disabilities since service, and she had put on more weight due to the disabilities and her limitations with exercise.  

Lay statements from the Veteran's brother and co-worker were received.  Such statements contended that the Veteran's injury had taken a toll on her, and that the Veteran's physical condition had deteriorated.  

The Veteran was afforded a videoconference hearing in January 2012.  She described the incident in service when she was baking in the mess hall and slipped and fell with the whole mixing bowl full of ingredients falling on top of her.  She explained that she had visited the emergency room, at Fort Lewis, where she was given a cortisone shot in her spine.  She explained that although her low back and neck hurt in addition to the thoracic spinal area, she had been directed to choose the area with the greatest pain, and that was the area that was focused on for service connection purposes.  In addition, the Veteran and her representative indicated that although the service treatment records included a note that the Veteran was obese, in fact her weight fluctuated between 133 and 135 pounds, and the reference was referring to this minor difference in their standards for height and weight.  In addition, they clarified that although the Veteran had fallen in 1993, she had injured her knee, and the fall did not involve her spine.  They also referenced B.J. Eaton's statement, and explained that he was a chiropractor who had reviewed records provided by the Veteran in order to write the 2008 opinion.  He had since passed away.  The Veteran and her representative addressed the gap in her history of treatment during the 1980s and early 1990s by explaining that the Veteran did not have insurance, and she did not attend the VA once she was told that her thoracic spine disability rating had been reduced to zero percent and she could not be seen.  Instead, she relied on over-the-counter pain medication, to include Excedrin.  The Veteran emphasized that she continued to experience daily pain in her back, especially when she reached in a particular manner.  

In summary, the Veteran has suffered from various low back and cervical spine symptomatology since service.  Specifically, service treatment records show that she reported experiencing recurrent back pain following an injury in the mess hall.  The Veteran has been diagnosed as having or treated for such low back disability as minimal degenerative changes of the lumbosacral spine, lumbar radiculopathy and lumbosacral neuritis.  She has also been diagnosed as having or treated for such cervical spine disability as mild degenerative changes and multilevel degenerative disc disease and foraminal narrowing, and cervical disc degeneration.  Her record has shown that she competently and credibly reported symptoms of pain in her low back and her cervical spine since service, whether in the process of seeking medical attention or in the process of seeking service connection.  

As such, the evidence is at least in equipoise, and the Board will resolve all reasonable doubt in favor of the Veteran.  In light of the symptoms of back pain in service, and the competent and credible assertions that the Veteran has experienced back pain in the same areas during and since service, to include her low back and her neck, and the competent and credible evidence regarding her low back and cervical neck diagnoses, the evidence is in equipoise.  

Consequently, reasonable doubt is resolved in the Veteran's favor, and the Board finds that the evidence of record supports service connection for a low back disability, and for a cervical spine disability.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In light of the Board's decision that the Veteran is entitled to service connection for a low back disability and for a cervical spine disability on a direct basis, the Board need not address alternate theories of entitlement.

Increased Rating

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (West 2002).  When, however, the assignment of initial ratings is under consideration, the level of disability in all periods since the effective date of the grant of service connection must be taken into account.  Fenderson v. West, 12 Vet. App. 119 (1998).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2011).  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, and include consideration of weakened movement, excess fatigability, incoordination, swelling and pain on movement.  38 C.F.R. § 4.45 (2011).  The Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45 (2011).  Specifically, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The criteria for evaluating disabilities of the spine are contained in a General Rating Formula for Diseases and Injuries of the Spine.  The formula provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings are assigned for disability of the thoracolumbar spine:

A 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  

38 C.F.R. § 4.71a (2011).  

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2011).

In addition to the General Rating Formula for Diseases and Injuries of the Spine, intervertebral disc syndrome may be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that when intervertebral disc syndrome is productive of incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months, a 10 percent rating is assigned.  When incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past twelve months, a 20 percent rating is assigned.  When incapacitating episodes have a total duration of at least four weeks but less than six weeks during the past twelve months, a 40 percent rating is assigned.  When incapacitating episodes have a total duration of at least six weeks during the past 12 months, a maximum 60 percent rating is assigned.  

Note (1) following 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011) provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Note (2) following 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011) provides that if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever results in a higher evaluation for that segment.  

In July 2007 the Veteran contended that she was entitled to an increased rating for her service-connected thoracic spine disability.  

As discussed above, the Veteran was afforded a VA examination for his spine in October 2007.  In addition to the evidence previously discussed, the examination report also showed that on range of motion testing the thoracolumbar spine pain was present from 25 degrees of flexion, active or passive.  In addition, there was pain after repetitive use, although there was not additional loss of motion on repetitive use.  Pain on extension was present at 5 degrees, and at 10 degrees for lateral flexion and lateral rotation to the right, and to 20 degrees with lateral rotation to the left.  Radiology report regarding the thoracic spine revealed endplate sclerosis with anterior osteophyte formation, such that the impression was of age-appropriate degenerative changes.  She indicated that she had lost two weeks from work during the previous year because of her back pain.  Her daily activities were affected by spinal disabilities.  Specifically, she was prevented from engaging in chores, shopping, exercising (other than swimming), and sports.  She was moderately limited in traveling and grooming, and mildly limited in feeding, bathing, dressing and toileting.  Recreationally, she enjoyed sedentary activities such as reading, watching television and listening to music.  Diagnosis regarding the thoracic spine was of degenerative changes, and the effect on her daily and occupational activities is as discussed above.  

In October 2008 the Veteran indicated that she had been treated for her thoracic spine disability.  She reported that her treatment included muscle relaxers for the muscle spasms, and severely limited range of motion.  

In July 2009 the Veteran contended that her thoracic spine, as well as her cervical and lumbar spine disabilities, had adversely affected her lifestyle and ability to work in a normal environment.  She reported that she experienced constant pain limiting her daily activities, and causing difficulty performing tasks such as cleaning and housework, or participating in recreational activities.  She reported that even at work she was limited, and could not stand for extended periods of time or lift heavy objects.  As such, she reported that her employer had made certain accommodations; however, she believed that these allowances had also prevented her from achieving promotions.  She contended that her disability had a severe impact on her occupation and was emotionally straining on her family. 

At her January 2012 hearing the Veteran contended that she was entitled to an increased rating due to having osteophytes up and down her spine, pinched nerves, and "unreal" pain.  She described her pain as occurring daily, and flaring up approximately four times each month.  She indicated that during such flare ups she went on self-imposed, in contrast to doctor-imposed, bed rest.  She indicated that she had to reduce her work days and hours as a cashier at a lumber yard because of her back difficulties.  

Upon careful review of the evidence as outlined above, the Board finds that the Veteran is entitled to a rating of 40 percent for her service-connected thoracic spine disability.  During the relevant time frame, the Veteran's forward flexion of the thoracic spine, at its worst, was to 25 degrees with pain.  This range of motion is consistent with the rating criteria for a 40 percent rating.  There is no evidence of ankylosis to warrant a higher rating.  

The Board has considered the rating criteria related to IVDS and finds that the Veteran is not entitled to a rating in excess of 40 percent based upon incapacitating exacerbations.  The evidence does not show that the Veteran had incapacitating episodes, including doctor-prescribed bed rest, lasting at least 6 weeks to warrant a higher rating under the rating criteria for IVDS.  As such, the record does not reflect doctor-prescribed bed rest during the relevant period as required for an award of a higher rating for IVDS.

The Board has also considered the Veteran's lay statements that her thoracic spine disability is worse than currently evaluated.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to her through her senses.  Layno, 6 Vet. App. at 470.  She is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's thoracic spine disability has been provided by the medical personnel who have examined her during the current appeal.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than any subjective reports of increased symptomatology at a specific disability level.  

The Board has also considered whether the Veteran is entitled to a separate rating for radiculopathy or sciatica of the lower extremities.  The Board finds that although the Veteran has reported some radiating pain in the lower extremities, the evidence supports this in relation to her lumbar disability, rather than the thoracic disability.  As such, a separate rating for radiculopathy or sciatica of the lower extremities in relation to her thoracic spine disability is not warranted.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

The Board has considered whether to assign staged ratings, but finds them not appropriate under the circumstances. 

In conclusion, the evidence supports a disability rating of 40 percent, but no higher, for the Veteran's service-connected thoracic spine disability.  In reaching this conclusion, the benefit of the doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

Extraschedular Consideration

In accordance with Thun v. Peake, 22 Vet. App. 111 (2008), there is a sequential three-step analysis to determine whether a case should be referred for extraschedular consideration.  Step one, is to determine whether the schedular rating adequately contemplates a claimant's disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, then no referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating is required.  If the schedular criteria do not contemplate the claimant's level of disability and symptomatology and the schedular criteria are therefore found to be inadequate, then step two is to determine whether the claimant's disability picture is exceptional with such related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular criteria.  If the disability picture meets the second step, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Regarding the first step of Thun, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology.  In other words, the Veteran has described symptomatology regarding her thoracic spine disability that includes pain, stiffness and limited motion, with treatment that includes use of a TENS unit, medications, exercises, orthotics and use of a cane, with flare ups that require self-imposed bed rest.  The Veteran, however, does not experience symptomatology not already contemplated by the Rating Schedule.  As the rating criteria reasonably describe the disability and symptomatology, the threshold factor for extraschedular consideration under step one of Thun has not been met, and the Board need not reach the second step of the Thun analysis, that is, whether the disability picture is exceptional.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

The Board has also considered the Court's decision in Rice v. Shinseki, 22 Vet. App. 447 (2011).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the claimant or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In any event, the Board notes that the appellant does not meet the basic requirement for consideration of a total rating based on individual unemployability; namely, inability to maintain or sustain substantially gainful employment, where she is employed at a lumber company.  38 C.F.R. § 4.16 (2011).  Indeed, she does not appear to contend otherwise.










(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a low back disability is granted, subject to the laws and regulations governing the award of monetary benefits.  

Service connection for a cervical spine disability is granted, subject to the laws and regulations governing the award of monetary benefits.  

Entitlement to a rating of 40 percent for service-connected thoracic spine disability is granted, subject to the laws and regulations governing the award of monetary benefits.   



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


